Qurnre, If. a Sheriff can distrain for non-payment of fees stated in the Clei’k’s bill, as due to the Deputy Clerk.Contended that the Deputy Clerk was not entitled by law to demand fees from suitors, and therefore, the account offered in evidence, could not justify the Sheriff in levying the distress. That these summary modes of enforcing the payment of debts, ought to be strictly pursued, to prevent oppression upon in» dlviduals.The Sheriff saw his authority, and ought to have known that no fees could be distrained for, but such as were due to the principal officers of the Courts. The evidence, therefore, was Improperly admitted by the Court.By the Act of 19th George II. c. 1, sec. 12, the Sheriff, If sued for levying a distress for officer’s fees, is permitted to plead the general issue, and to give ira evidence the special matter of his justification.As to the mode of stating the account, by which the Deputy Clerk is made the creditor, no advantage can now be taken of it; because the account, though it appears In the record, is properly no part of it, nor is it excepted to, as inadmissible testimony.The Court being divided in opinion, the judgment was affirmed.(1)